NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 17-50279
                                                     17-50280
                Plaintiff-Appellee,
                                                D.C. Nos. 3:17-cr-00921-LAB
 v.                                                       3:17-cr-07078-LAB

HUGO ISLAS-HERNANDEZ,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      In these consolidated appeals, Hugo Islas-Hernandez appeals his jury-trial

conviction for unlawful entry by an alien in violation of 8 U.S.C. § 1325, the one-

year term of supervised release imposed following his conviction, the revocation of

his supervised release, and the ten-month term of supervised release imposed


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
following the revocation. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      As Islas-Hernandez acknowledges, his challenge to his conviction and

supervised release revocation based on the contention that there was insufficient

evidence that he entered the United States at a “place other than as designated by

immigration officers,” 8 U.S.C.§ 1325(a)(1), is foreclosed by this court’s decision

in United States v. Aldana, 878 F.3d 877 (9th Cir. 2017).

      Islas-Hernandez also contends that the district court plainly erred by

imposing supervised release terms because U.S.S.G. § 5D1.1 recommends

supervision only when it is an additional deterrent beyond the threat of a new

prosecution. We disagree. The record reflects that the court understood the

Guideline and acted consistently with it when, after noting Islas-Hernandez’s

immigration history, it imposed supervised release terms as an additional

deterrent. See U.S.S.G. § 5D1.1 cmt. n.5; United States v. Valdavinos-Torres, 704
F.3d 679, 692-93 (9th Cir. 2012).

      AFFIRMED.




                                         2                          17-50279 & 17-50280